DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s preliminary amendment filed on 06/02/2020 is acknowledged.
Claims 1-14, 17-20, 24-26, 28 and 30-35 are pending. 

3. To facilitate compact prosecution, Applicant is invited to consider amending the claims to identify amino acid sequences by SEQ ID Numbers, rather than by reference to figures.


Restriction Requirement

4. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 1 and 2, drawn to a method for interfering with PD-1 and LAG3 mediated inhibition in a PD-1/LAG3 positive cell comprising a step of contacting the cell with an antibody that binds to extracellular parts of PD-1 and LAG3.

II. Claim 3, drawn to a method for stimulating an immunological synapse comprising the following steps:
(i) providing a system that comprises at least two cells capable of associating with each other via an immunological synapse; and 
(ii) providing said system with an antibody that binds to extracellular parts of PD-1 and LAG3.

III. Claims 4-14, 19-20, 24-26, 28 and 30-35, drawn to an antibody that binds to extracellular parts of PD-1 and LAG3.

IV. Claim 17, drawn to an antibody that binds to an extracellular part of PD-1, comprising a VH of MF6076, MF6974, or MF6930.

V. Claim 18, drawn to an antibody that binds to an extracellular part of LAG-3, comprising a VH of MF7139, MF7524, MF7133, MF7518 or MF7096.

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


5. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The inventions of Groups I-III are deemed to have no special technical feature that defines the contribution over the prior art of Bowman et al. (US 20170137517).

The technical feature linking Groups I-III is an antibody that binds to extracellular parts of PD-1 and LAG3.

Bowman teaches an antibody that binds to PD-1 and LAG3 (e.g. claim 6), which prevents PD1 from binding to PD-L1 and LAG3 from binding to MHC class II (e.g. claims 21-22), the latter properties indicating that the antibody binds to the extracellular parts of PD-1 and LAG3.  Accordingly, Bowman’s teachings anticipate the technical feature linking Groups I-III.

Since the teachings of prior art anticipate the technical feature linking Groups I-III, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.


6. The inventions listed as Groups I-III, Group IV and Group V do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of Groups I-III is an antibody that binds to extracellular parts of PD-1 and LAG3.

The special technical feature of Group IV is an antibody that binds to an extracellular part of PD-1.

The special technical feature of Group V is an antibody that binds to an extracellular part of LAG-3.

Accordingly, Groups I-III, Group IV and Group V are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept, and thus lack unity of invention.


Species Election

7. Instants claims recite 11 Species of heavy chain variable regions of anti-PD-1 antibodies, each species directed to one of MF6076; MF6226; MF6236; MF6256; MF6930; MF6932; MF6935; MF6936; MF6972; MF6974; and MF6982.  These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


8. Instants claims recite 24 Species of heavy chain variable regions of anti-LAG3 antibodies, each species directed to one of MF7100; MF7111; MF7116; MF7118; MF7134; MF7136; MF7137; MF7142; MF7146; MF7165; MF7167; MF7185; MF7443; MF7444; MF7515; MF7518; MF7096; MF7097; MF7106; MF7120; MF7133; MF7139; MF7144; and MF7524.  These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


9. Applicant is required under 35 U.S.C. § 121 to elect a single species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).


10. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644